Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered August 29, 1995, convicting him of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that the evidence was not legally sufficient to support his conviction because the testimony of the prosecution witnesses was incredible as a matter of law. However, the defendant’s general motion to dismiss the indictment at the close of the People’s case lacked the specificity required to preserve this issue for appellate review (see, People *583v Torres, 219 AJD2d 565; People v Giersz, 207 AD2d 843). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Santucci, Joy and Altman, JJ., concur.